DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  Applicant discloses “housingover” this is considered a typographical error. For the purposes of examination, it is considered to be “housing over”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant first discloses “a housing bore” in line 3 and then later “a sealed housing bore”. However, based on the drawings and specifications, it is unclear how the housing can have two bores. Therefore, for the purposes of examination, they are considered the same component. 
Regarding claim 3, Applicant discloses “the at least two stop surfaces” (of claim 2) comprise “at least two dedicated stop surfaces” and then the cylindrical pin interacts with “at least two dedicated internal stop surfaces”. It is unclear if the Applicant is referring to three different pairs of stop surfaces (total of 6) or if these are the same two stop surfaces of claim 2. For the purposes of examination, they are considered the same two surfaces as claim 2. 
Claims 2, 4-20 are rejected based on their dependency on claim 1 and/or claim 3. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,9-13,15-17,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vickers US 7441427. 

Regarding claim 1, Vickers discloses a locking fixture (fig1) comprising a housing (30) with a male thread (see fig10), that can be installed in a hole (3) in a door (2) or a mounting plate, the housing defining a housing bore (central hole of 30) supporting an actuator shaft (10+8+40+20+50) through a limited rotation (via 60), a locking tongue (70) supported on an exposed end (see fig1) of the actuator shaft such that the locking tongue can be rotated by an actuating section (54) formed on the actuator shaft, the locking fixture further comprising a screw sleeve (156) with a female thread (fig1), for securing the locking fixture to the door or mounting plate, wherein, in obtaining a hygienic design (fully capable of), the actuator shaft is sealed (via 71 and 138 in fig1) at both of a pair of ends (top and bottom end, fig1) where it passes through the housing to define the housing bore and wherein a rotation limiter (60,41,42,25) providing the limited rotation is located in the sealed housing bore. (fig10)

Regarding claim 2, Vickers discloses the locking fixture according to claim 1, wherein the rotation limiter comprises a cylindrical pin (60) located in an interior of the housing (fig10), that interacts with at least two stop surfaces (ends of slots 41+42) on the actuator shaft. (fig10)

Regarding claim 3, Vickers discloses the locking fixture according to claim 2, wherein the at least two stop surfaces comprise at least two dedicated stop surfaces at the ends of a recess (41) in the actuator shaft, wherein the cylindrical pin interacts with at least two dedicated internal stop surfaces at the ends of the recess in the actuator shaft. (fig10)

Regarding claim 4, Vickers discloses the locking fixture according to claim 3, wherein the actuator shaft comprises a first cylindrical section (8) having a first cylindrical section diameter (of 8, adjacent 9) and a second cylindrical section (40) having a second cylindrical section diameter(diameter at end of 40, adjacent 50, see fig10), the first cylindrical section diameter different from the second cylindrical section diameter, wherein the recess is located in a transition region (between the two sections, fig10) between the first cylindrical section and the second cylindrical section. (fig10)

Regarding claim 6, Vickers discloses the locking fixture according to claim 1, wherein a ring (O-ring 5) is pressed onto an outer circumference (specifically at 19) of the actuator shaft, on which there is a rotation limiting contour (contour of ring), that interacts (NOTE: Merriam-Webster defines interacts as “to act upon one another” the contour acts upon stop surfaces in the interior of the housing via the exterior of the housing via 8) with at least two dedicated stop surfaces (interior walls of housing) in an interior (inside) of the housing. (fig1-11)

Regarding claim 7, Vickers discloses the locking fixture according to claim 1, wherein the screw sleeve extends from a threaded connection (see fig1) to the housing over (156 is over 71 in fig1, depending on frame of reference) a rod seal (71) on an outer circumference (fig1) of the housing. (fig1-11)

Regarding claim 9, Vickers discloses the locking fixture according to claim 1, wherein the locking tongue on the actuator shaft is encompassed at a pair of opposing sides by a pair of gaskets (pair of 71, fig1. NOTE: Oxford Languages online defines gasket as “a shaped piece or ring of rubber or other material sealing the junction between two surfaces in an engine or other device,” wherein seal is defined as “fasten or close securely.”)

Regarding claim 10, Vickers discloses the locking fixture according to claim 1, wherein a ring (19) is pressed onto an outer circumference (see fig10-11) of the actuator shaft, the ring having a rotation limiting contour (contour of ring), which interacts (via the exterior wall of the housing and 8) with at least two dedicated stop surfaces (interior walls of housing) in an interior of the housing. (fig1-11)

Regarding claim 11, Vickers discloses the locking fixture according to claim 1, wherein the actuator shaft has a plurality of grooves (between pair of 21, essentially making two grooves, fig30) milled (fully capable of) into it, which form a projecting contour (see fig30) that engages with at least two dedicated stop surfaces (interior walls of housing) in an interior of the housing.

Regarding claim 12, Vickers discloses the locking fixture according to claim 1, wherein an O-ring (5) seals one (at 8) of the pair of ends of the actuator shaft from an end section (not labeled, see fig12) of the housing (see fig1-11).

Regarding claim 13, Vickers discloses the locking fixture according to claim 1, wherein the locking tongue is sealed against the housing (fig1)

Regarding claim 15, Vickers discloses the locking fixture according to claim 2, wherein the screw sleeve extends from a threaded connection (see fig1) to the housing over (156 is over 71 in fig1, depending on frame of reference) a rod seal (71) on an outer circumference (fig1) of the housing. (fig1-11)

Regarding claim 16, Vickers discloses the locking fixture according to claim 3, wherein the screw sleeve extends from a threaded connection (see fig1) to the housing over (156 is over 71 in fig1, depending on frame of reference) a rod seal (71) on an outer circumference (fig1) of the housing. (fig1-11)

Regarding claim 17, Vickers discloses the locking fixture according to claim 4, wherein the screw sleeve extends from a threaded connection (see fig1) to the housing over (156 is over 71 in fig1, depending on frame of reference) a rod seal (71) on an outer circumference (fig1) of the housing. (fig1-11)

Regarding claim 19, Vickers discloses the locking fixture according to claim 6, wherein the screw sleeve extends from a threaded connection (see fig1) to the housing over (156 is over 71 in fig1, depending on frame of reference) a rod seal (71) on an outer circumference (fig1) of the housing. (fig1-11)


Claim(s) 1,2,5,13-14,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 20180148958. 

Regarding claim 1, Liu discloses a locking fixture (fig2) comprising a housing (110) with a male thread (see fig2), that can be installed in a hole (not labeled, fig 6a-8a) in a door (“panel” 10) or a mounting plate, the housing defining a housing bore (116) supporting an actuator shaft (120+160+150+130) through a limited rotation (via 170), a locking tongue (180) supported on an exposed end (see fig2) of the actuator shaft such that the locking tongue can be rotated by an actuating section (130) formed on the actuator shaft, the locking fixture further comprising a screw sleeve (102) with a female thread (fig2), for securing the locking fixture to the door or mounting plate, wherein, in obtaining a hygienic design (fully capable of), the actuator shaft is sealed (via 104,184,182) at both of a pair of ends (top and bottom end, fig2) where it passes through the housing to define the housing bore and wherein a rotation limiter (170+164+154) providing the limited rotation is located in the sealed housing bore. (fig2)

Regarding claim 2, Liu discloses the locking fixture according to claim 1, wherein the rotation limiter comprises a cylindrical pin (170) located in an interior of the housing (fig2), that interacts with at least two stop surfaces (ends of slots 164) on the actuator shaft. (fig1-2)

Regarding claim 5, Liu discloses the locking fixture according to claim 2, wherein the cylindrical pin is connected to the actuator shaft for conjoint rotation (paragraph 57) therewith, and projects axially therefrom, and interacts with a pair of opposing internal stop surfaces (interior surfaces of 110) in the interior of the housing (1). (fig1-2)

Regarding claim 13, Liu discloses the locking fixture according to claim 1, wherein the locking tongue is sealed against the housing. (fig1-2)

Regarding claim 14, Liu discloses the locking fixture according to claim 13, wherein a sealing takes place at a one end by a rear gasket (184) on the actuator shaft with respect to a hexagon-headed (fully capable of being specifically hexagon-headed) screw (182) on the actuator shaft, and at another end by a front gasket (104) with respect to an end of the housing (fig1-2).

Regarding claim 18, Liu discloses the locking fixture according to claim 5, wherein the screw sleeve extends from a threaded connection (see fig1-2) to the housing over (102 is over 184 depending on frame of references) a rod seal (184) on an outer circumference (fig1-2) of the housing. (fig1-2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers US 7441427, as applied to claim 1 above, alone.

Regarding both claims 8 and 20, Vickers teaches the locking fixture according to claim 1 (and claim 2), wherein the locking tongue is mounted on an outer circumference (see fig1) of the actuator shaft with a dedicated (see fig1) hole. It is not explicitly disclosed in Vickers that said outer circumference is of polygonal shape or that the dedicated hole is a dedicated polygonal hole. However, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the shape of Vickers’ actuator shaft to have a polygonal outer circumference and the locking tongue with a polygonal hole since a change in shape is of routine skill in the art and the device would function equivalent despite the shapes of these components. MPEP 2144.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to locking fixtures.
	PTO 892 includes relevant but not relied upon art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675